Citation Nr: 0829935	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  05-18 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the right knee with recurrent dislocation of the patella, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
of the left knee with recurrent dislocation of the patella, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1977 to 
September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran is seeking increased disability ratings in excess 
of 10 percent for his service-connected right and left knee 
disorders.  He alleges that his knee disorders are manifested 
by severe recurrent subluxation and lateral instability.  

Based upon its review of the veteran's claims file, the Board 
finds there is a further duty to assist the veteran with his 
claims herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).  

The current medical evidence of record does not provide an 
adequate basis from which to render a decision in this 
matter.  The evidence of record fails to provide sufficient 
detail from which to ascertain the current level of recurrent 
subluxation in the veteran's knees.  In an Informal Hearing 
Presentation, the veteran's representative noted that the 
veteran's history reveals at least 13 instances of 
subluxation of the patella since service.  However, the most 
recent VA examination for joints, performed in August 2006, 
failed to provide any meaningful details to ascertain whether 
there is recurrent subluxation in the veteran's knees, and 
whether the subluxation is slight, moderate, or severe in 
nature.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).  
In addition, the VA examination failed to indicate whether 
there is any additional loss of motion on repetitive use.  
Under these circumstances, the Board finds that an additional 
VA examination to determine the current severity of veteran's 
service-connected right and left knee disorders is warranted.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
concerning his right and left knee 
disorders.  Based on his response, the RO 
must attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  The RO must also obtain all 
current VA treatment records.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.   

2.  Thereafter, the RO must schedule the 
veteran for the appropriate examination to 
determine the severity of his service-
connected right and left knee disorders.  
The claims file, along with all additional 
evidence obtained pursuant to the 
instructions above, must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests and studies, to include x-
rays, must be conducted.  The examiner 
must provide the range of motion, in 
degrees, of the veteran's knees.  The 
examiner must identify whether there is 
any recurrent subluxation or lateral 
instability in the right and left knee and 
indicate whether any such subluxation or 
instability is slight, moderate, or 
severe.  Then, after reviewing the 
veteran's complaints and medical history, 
the examiner must render an opinion as to 
the extent to which the veteran 
experiences functional impairment due to 
his right and left knee disorders, to 
include as due to weakness, excess 
fatigability, incoordination, limitation 
of motion, or pain due to repeated use or 
flare-ups.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed. 

3.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable. 

4.  Thereafter, the RO must readjudicate 
the veteran's claims on appeal.  If the 
claims remain denied, the RO must provide 
the veteran and his representative with a 
supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board. 



No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




